DAVIDSON, Judge
(dissenting).
I am of the opinion that it is not unlawful to possess whisky for the purpose of sale in a wet area without a permit, because the law authorizes the issuance of no such permit and no such permit can lawfully be issued.
With the dissenting opinions of Judge Hawkins in Anderson v. State, 146 Tex. Cr.R. 222, 172 S.W.2d 310, and Anderson v. State, 147 Tex.Cr.R. 410, 181 S.W.2d 78, I am in complete accord. To my mind, his dissent in each of those cases demonstrates the correctness of the foregoing statement.
The information in this case did not charge a violation of the law.
I respectfully dissent to the affirmance of a conviction for an offense that does not exist.